DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:
Claims 4 and 8, “…are made close target wear shapes.” should read --…are made close to target wear shapes.--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1 and 5, “work roll shift device” with the functional recitation of “for shifting each of the upper work roll and the lower work roll…” is interpreted as hydraulic cylinders as described in paragraph 0048 of the specification.
Claims 1 and 5, “roll gap adjusting device” with the functional recitation of “for changing a work-side roll gap…” is interpreted as hydraulic cylinders or screw mechanisms as described in paragraph 0044 of the specification.
Claims 3 and 7, “work roll bender” with the functional recitation of “for applying bending force to both shaft ends…” is interpreted as hydraulic cylinders as described in paragraph 0049 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Furthermore, this application includes the following claim limitations that do not use the word “means”, but invoke interpretation under 35 U.S.C. 112(f) per MPEP 2181.II.B, Computer-Implemented Means-Plus-Function Limitations.
Claim 5 recites “an opposite direction shift amount calculator for calculating an opposite direction shift amount for the upper work roll and the lower work roll with a plate crown and flatness of the rolling target material on an exit side of the pair of work rolls being within permissible ranges.”
Three Prong Analysis: Generic Place Holder
Generally in the art, the element “calculator” has the known structure of a processor that is capable of performing mathematical functions. However, the claimed calculator is required to perform a certain set of calculations that result in the claimed function. In this case, the examiner finds that an ordinary, off-the-shelf, calculator is not capable of performing the claimed function without a special programming (i.e. software, algorithm). Therefore, the claimed “calculator” is interpreted as a generic placeholder requiring the special programming to perform the claimed function.
Three Prong Analysis: Functional Language
The claim recites the functional language of “for calculating an opposite direction shift amount for the upper work roll and the lower work roll with a plate crown and flatness of the rolling target material on an exit side of the pair of work rolls being within permissible ranges.”

Three Prong Analysis: Disclosed Structure
The claim does not recite a known structure that performs the claimed function, since the “calculator” is interpreted as a generic place holder (see applicable Generic Place Holder section above).
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claim 5, the specification must disclose a detailed algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraphs 0061 of the specification states that the opposite direction shift calculator calculates the opposite direction shift amount, δC, using expression 4, which is an equation found on page 16 of the specification.

Claim 5 recites “a same direction shift amount calculator for calculating a same direction shift amount for the upper work roll and the lower work roll.”
Three Prong Analysis: Generic Place Holder
Generally in the art, the element “calculator” has the known structure of a processor that is capable of performing mathematical functions. However, the claimed calculator is required to perform a certain set of calculations that result in the claimed function. In this case, the examiner finds that an ordinary, off-the-shelf, calculator is not capable of performing the claimed function without a special programming (i.e. software, algorithm). Therefore, the claimed “calculator” is interpreted as a generic placeholder requiring the special programming to perform the claimed function.
Three Prong Analysis: Functional Language
The claim recites the functional language of “for calculating a same direction shift amount for the upper work roll and the lower work roll.”

Three Prong Analysis: Disclosed Structure
The claim does not recite a known structure that performs the claimed function, since the “calculator” is interpreted as a generic place holder (see applicable Generic Place Holder section above).
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claim 5, the specification must disclose a detailed algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraphs 0062-0066 of the specification states that the same direction shift calculator calculates the same direction shift amount, δP, using expressions 7 and 8, which are equations found on page 21 of the specification.

Claim 5 recites “a screw down position difference calculator for calculating, based on the same direction shift amount, a screw down position difference of the roll gap adjusting device that makes a roll gap difference between both edge portions in a width direction of the rolling target material close to zero.”
Three Prong Analysis: Generic Place Holder
Generally in the art, the element “calculator” has the known structure of a processor that is capable of performing mathematical functions. However, the claimed calculator is required to perform a certain set of calculations that result in the claimed function. In this case, the examiner finds that an ordinary, off-the-shelf, calculator is not capable of performing the claimed function without a special programming (i.e. software, algorithm). Therefore, the claimed “calculator” is interpreted as a generic placeholder requiring the special programming to perform the claimed function.

Three Prong Analysis: Functional Language
The claim recites the functional language of “for calculating, based on the same direction shift amount, a screw down position difference of the roll gap adjusting device that makes a roll gap difference between both edge portions in a width direction of the rolling target material close to zero.”
Three Prong Analysis: Disclosed Structure
The claim does not recite a known structure that performs the claimed function, since the “calculator” is interpreted as a generic place holder (see applicable Generic Place Holder section above).
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claim 5, the specification must disclose a detailed algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraphs 0067-0068 of the specification states that the screw down position difference calculator calculates screw down position difference, δS, using expressions 16 and 19, which are equations found on page 26 of the specification.

Claim 5 recites “a controller for causing the work roll shift device to shift each of the upper work roll and the lower work roll based on a total value of the opposite direction shift amount and the same direction shift amount, and causing the roll gap adjusting device to change the work- side screw down position and the drive-side screw down position based on the screw down position difference.”
Three Prong Analysis: Generic Place Holder
Generally in the art, the element “controller” has the known structure of a computer having processors that are capable of performing mathematical functions and running a set of instructions (i.e. software, algorithms). However, the claimed controller is required to perform a 
Three Prong Analysis: Functional Language
The claim recites the functional language of “for causing the work roll shift device to shift each of the upper work roll and the lower work roll based on a total value of the opposite direction shift amount and the same direction shift amount, and causing the roll gap adjusting device to change the work- side screw down position and the drive-side screw down position based on the screw down position difference.”
Three Prong Analysis: Disclosed Structure
The claim does not recite a known structure that performs the claimed function, since the “controller” is interpreted as a generic place holder (see applicable Generic Place Holder section above).
As a result of the computer-implemented 35 U.S.C. 112(f) interpretation of claim 5, the specification must disclose a detailed algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (MPEP 2181.II.B). In this case, paragraph 0073-0076  of the specification states that work rolls are shifted based on a sum of the opposite direction shift amount and the same direction shift amount, and the screw down position of the work rolls are adjusted based on the expressions 20, 21, and 22, which are equations found on pages 27-28 of the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pair of work rolls in which an upper work roll and a lower work roll ground so that roll diameter distributions thereof in an axial direction are expressed by cubic or higher-order polynomials are opposed to each other”.
Regarding recitation “a pair of work rolls in which an upper work roll and a lower work roll ground”, it is unclear if said recitation is meant to set forth a structural limitation or a method step. Furthermore, it is unclear if the upper and lower work rolls are part of the pair of work rolls, or are additional work rolls. 
Regarding recitation “so that roll diameter distributions thereof in an axial direction are expressed by cubic or higher-order polynomials are opposed to each other
Claim 1 recites “calculating an opposite direction shift amount for the upper work roll and the lower work roll with a plate crown and flatness of the rolling target material on an exit side of the rolling stand being within permissible ranges”.
Regarding recitation “calculating an opposite direction shift amount… with a plate crown and flatness of the rolling target material”, it is unclear if said recitation is meant to set forth that the “opposite direction shift amount” includes the values of the “plate crown and flatness”, or it is meant to set forth a resultant limitation, e.g. --such that a plate crown and flatness…--.
Regarding recitation “permissible ranges”, the term “permissible” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4 recites “The roll wear dispersion method for a rolling stand according to claim 1”, it is unclear if recitation “a rolling stand” is meant to refer to the previously set forth stand of claim 1, or it is meant to set forth an additional stand.
The subject matter of the claims 3 and 4 are embedded in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps 
Claim 3 recites “a part of the opposite direction shift amount is used as a transfer shift amount for wear dispersion of the pair of work rolls; and the work roll bender is caused to change the bending force so as to offset a change amount of the plate crown caused by the transfer shift amount.” It is unclear if said recitation is meant to positively set forth the method steps of --using-- and --causing--, or a different set of steps.
Claim 4 recites “wherein the same direction shift amount is changed for each of a plurality of the rolling target materials so that wear shapes of the pair of work rolls predicted based on a rolling plan for the plurality of the rolling target materials are made close target wear shapes.” It is unclear if said recitation is meant to positively set forth the method steps of --changing-- and --predicting/calculating--, or a different set of steps.
Claim 3 recites “a part of the opposite direction shift amount is used as a transfer shift amount for wear dispersion of the pair of work rolls”, it is unclear if said recitation is meant to set further define that the “opposite direction shift amount” calculated in claim 1 includes a “transfer shift amount”, or if said recitation is meant to set forth a step of calculating a “transfer shift amount”.
Claim 5 recites “a pair of work rolls in which an upper work roll and a lower work roll ground so that roll diameter distributions thereof in an axial direction are expressed by cubic or higher-order polynomials are opposed to each other”.
Regarding recitation “a pair of work rolls in which an upper work roll and a lower work roll ground”, it is unclear if said recitation is meant to set forth that the pair of work rolls 
Regarding recitation “…ground so that roll diameter distributions thereof in an axial direction are expressed by cubic or higher-order polynomials are opposed to each other”, it is unclear if the term “ground” is referring to the action of “grinding”, because the structural limitations of said recitation are unclear. Furthermore, it is unclear what element(s) recitation “are opposed to each other” is referring. 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…calculating an opposite direction shift amount for the upper work roll and the lower work roll with a plate crown and flatness of the rolling target material on an exit side of the rolling stand being within permissible ranges;
calculating a same direction shift amount for the upper work roll and the lower work roll that disperses wear of the pair of work rolls;
based on the same direction shift amount, calculating a screw down position difference of the roll gap adjusting device that makes a roll gap difference between both edge portions in a width direction of the rolling target material close to zero; and
causing the work roll shift device to shift each of the upper work roll and the lower work roll based on a total value of the opposite direction shift amount and the same direction shift amount, and causing the roll gap adjusting device to change the work-side screw down position and the drive-side screw down position based on the screw down position difference.”
The following closest prior arts fall short for the following reasons:
	JP 201215819 A discloses a roll wear dispersion method (attached translation: paragraph 0102) for a rolling stand (figure 4b), the rolling stand comprising a pair of work rollers shaped in the form of a cubic polynomial (1-1, 1-2), a work roll shift device (30), a roll gap adjustment device (figure 1, element 11), a controller calculating an opposite direction shift amount (paragraph 0054), a same direction shift amount (paragraph 0133). JP’819 does not disclose causing the work roll shift based on a total of the same and opposite direction shift amounts, and causing the roll gap to change a drive-side and work-side gaps based on a screw down position difference.
	US 8627702 B2 discloses a roll wear dispersion method (abstract) for a rolling stand (figures 3-4), the rolling stand comprising a pair of work rollers shaped in the form of a cubic polynomial (A2/1, A2/2), and a controller configured to shift the rolls in the same direction, followed by shifting said rolls in the opposite direction (column 3, lines 12-38). US’702 does not disclose causing the work roll shift based on a total of the same and opposite direction shift amounts, and causing the roll gap to change a drive-side and work-side gaps based on a screw down position difference.
	US 20070240475 A1 discloses a roll wear dispersion method (paragraph 0001) for a rolling stand (figures 4a-4b), the rolling stand comprising a pair of work rollers shaped in the form of a cubic polynomial (figure 1), and a controller configured to shift the rolls in the same direction, followed by shifting said rolls in the opposite direction (paragraph 0050). US’475 does not disclose causing the work roll shift based on a total of the same and opposite direction shift amounts, and causing the roll gap to change a drive-side and work-side gaps based on a screw down position difference.
	US 6119500 A discloses a roll wear dispersion method (column 2, lines 38-59) for a rolling stand (figure 14), the rolling stand comprising a pair of work rollers shaped in the form of a cubic polynomial 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.

It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 5 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…an opposite direction shift amount calculator for calculating an opposite direction shift amount for the upper work roll and the lower work roll with a plate crown and flatness of the rolling target material on an exit side of the pair of work rolls being within permissible ranges;
a same direction shift amount calculator for calculating a same direction shift amount for the upper work roll and the lower work roll that disperses wear of the pair of work rolls;
a screw down position difference calculator for calculating, based on the same direction shift amount, a screw down position difference of the roll gap adjusting device that makes a roll gap difference between both edge portions in a width direction of the rolling target material close to zero; and
a controller for causing the work roll shift device to shift each of the upper work roll and the lower work roll based on a total value of the opposite direction shift amount and the same direction shift amount, and causing the roll gap adjusting device to change the work- side screw down position and the drive-side screw down position based on the screw down position difference.”
The following closest prior arts fall short for the following reasons:
	JP 201215819 A discloses a rolling system (attached translation: paragraph 0102) comprising a pair of work rollers shaped in the form of a cubic polynomial (1-1, 1-2), a work roll shift device (30), a roll gap adjustment device (figure 1, element 11), a controller calculating an opposite direction shift amount (paragraph 0054), a same direction shift amount (paragraph 0133). JP’819 does not disclose calculators/controllers calculating the equations as interpreted under 35 U.S.C. 112(f) found in Section 6 of this Office Action. Similarly, US 8627702 B2, US 20070240475 A1, and US 6119500 A do not disclose the equations as interpreted under 35 U.S.C. 112(f) found in Section 6 of this Office Action.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725